DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 12/20/2019, in view of the amendment: 
Claims 11-16 are newly added;
Claim 10 is currently amended; and thus, 
Claims 1-16 are pending; 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of CN201811044766.4 filed on 09/07/2018 has been received by the office on 12/20/2019.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of CN201821468300.2 filed on 09/07/2018 has been received by the office on 12/20/2019.
Acknowledgment is made of this application’s status as a 371 of PCT/CN2019/101808 filed on 08/21/2019. 
Allowable Subject Matter
Claims 1-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8 and 10, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example: 
a control module, 
a standby processing module, 
a data transmission module, and 
a logic control module, wherein 
the control module is connected to the standby processing module and the data transmission module, 
the standby processing module is connected to the data transmission module and the logic control module, and 
the data transmission module is connected to the logic control module; and wherein 
the control module is configured to receive an external control instruction, convert the external control instruction into a digital signal control instruction, and send the digital signal control instruction to the standby processing module and the data transmission module; 
the standby processing module is configured to send an enable signal to the data transmission module and the logic control module according to the digital signal control instruction; 
the data transmission module is configured to receive the digital signal control instruction when the enable signal is received, and send a sampled digital signal control instruction to the logic control module; 
the logic control module is configured to control a lamp according to the sampled digital signal control instruction, and is further configured to send a standby instruction signal to the standby processing module according to the sampled digital signal control instruction; 
the standby processing module is further configured to send a disable signal to the data transmission module and the logic control module according to the standby instruction signal.  

Regarding claims 2-7, the claims are allowed based upon dependency of allowed independent claim 1.  
Regarding claims 9, the claims are allowed based upon dependency of allowed independent claim 8.  
Regarding claims 10-16, the claims are allowed based upon dependency of allowed independent claim 1.  
Closest Prior Art of Record US2009/0287946A1 discloses a power supply control circuit including a standby detection circuit, standby control circuit, microprocessor, and power supply main circuit, however, fails to disclose each of the circuit is configured to perform the function as recited by the claims. 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 11, 2021